DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/21.
The traversal is on the ground(s) that the search is not burdensome.  This is not found persuasive because although there is overlapping subject matter, the specific combination of features in each invention (e.g. cutting) require separate, burdensome searches. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to because some of them (e.g. Figs. 21 and 30) appear to have a grayed watermark present on them, reducing clarity. Also, Figs. 26 and 38-40 appear to be reproductions of CAD drawings, wherein the gray tones are not well reproducible in black and white drawings, reducing clarity of the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kindberg, US 4,819,400.
Regarding claim 1:
Kindberg discloses a method of manufacturing a modular building structure comprising: 
providing a plurality of structural truss modules, wherein each one of the structural truss modules comprises a spaced pair of generally parallel elongated wood chords (10 and 11) and a web (12 and 13) connecting said elongated wood chords, said web comprising a plurality of metal support rods each having a pair of opposed threaded sections (14 and 15), the first of the pair of opposed threaded sections engaged to a first one of the elongated wood chords at an angle thereto, and the second of the pair of opposed threaded sections engaged to the other one of the elongated wood chords at an angle thereto; 
cutting each one of the structural truss modules to a predetermined length (col. 5, ll. 33-37); 
arranging the structural truss modules with the wood chords substantially flat and adjacent one another, wherein the structural truss modules are substantially evenly spaced in a generally parallel orientation; and 
connecting a first member (refer to Fig. 9, where one structure is placed between another structure) between the spaced pairs of elongated wood chords of the plurality of structural truss modules; 
wherein first ends of the plurality of structural truss modules are configured to connect to a ledger member (the flat ends can be readily attached to a ledger member).
Regarding claim 2:
Kindberg discloses wherein the first member comprises a blocking member (the member inserted between the pair of truss modules in Fig. 9).
Regarding claim 13:
Kindberg discloses first and second preassembled structural truss modules (Fig. 9), cutting them to length; securing a first member between both support beams of both truss modules; wherein the first surface of the first elongated support beam of the first preassembled structural truss module is substantially coplanar with the first surface of the first elongated support beam of the second truss module.
Regarding claim 14:
Kindberg discloses a second member between the elongated support beams of the first and second preassembled structural truss module (col. 5, ll. 18-22).
Regarding claim 15:
Kindberg discloses wherein the support beams are engineered wood components (they are laminated wood, col. 2, ll. 52).
Regarding claim 16:
Kindberg discloses wherein the rods are oriented at an angle of about 45° to the support beams.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tambakis, US 6,427,403 in view of Kindberg, US 4,819,400 and Shepard, US 2010/0180540.
Regarding claim 1:
Tambakis discloses a method of manufacturing a modular building structure comprising: 
providing a plurality of structural modules;
cutting each one of a series of structural modules to a predetermined length (col. 6, ll. 43); 
wherein first ends of the plurality of structural modules are connected to a board member.
Tambakis does not expressly disclose wherein the structural modules are truss modules.
Kindberg discloses the claimed truss modules as set forth above.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the nondescript structural modules of Tambakis with the truss modules of Kindberg in order to provide a beam that is customizable for a given application and that can be easily assembled.
Tambakis discloses wherein the first ends of the structural modules attached to a board member but does not disclose wherein it is a ledger member.
Shepard discloses a frame for supporting a deck structure wherein the frame includes a ledger (1618) such that first ends of a plurality of structural truss modules (1610) are connected to the ledger member.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a ledger as suggested by Shepard to the building structure of Tambakis in order to support the deck against the building structure of Tambakis.
Regarding claims 2 and 8-10:
Kindberg discloses a blocking member between the chords (refer to Fig. 9);
wherein the connecting the blocking member comprises installing the blocking member between adjacent metal support rods and between adjacent angled pilot bores of the elongated wood chords.
It would have been obvious to a person of ordinary skill to provide blocking members as suggested by Kindberg in the decking of Tambakis in order to strengthen the decking.
Regarding claim 3:
Tambakis discloses a fascia member (104, refer to Fig. 10, the perimeter boards).
Regarding claims 4 and 11-12:
Tambakis discloses wherein the first member comprises a carrying beam member (21, refer to Fig. 2); 
cutting it to a predetermined length;
attaching the carrying beam module to the plurality of structural modules.
Tambakis does not expressly disclose wherein it is a truss member, wherein the carrying beam truss module comprises a spaced pair of elongated wood chords and a web connecting said elongated wood chords, said web comprising a plurality of metal support rods each having a pair of opposed threaded sections, the first of the pair of opposed threaded sections engaged to a first one of the elongated wood chords at an angle thereto, and the second of the pair of opposed threaded sections engaged to the other one of the elongated wood chords at an angle thereto. 
Kindberg discloses the claimed truss modules as set forth above.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the nondescript structural modules of Tambakis with the truss modules of Kindberg in order to provide a beam that is customizable for a given application and that can be easily assembled.
Regarding claim 5:
Shepard discloses connecting the ledger member between spaced pairs of elongated wood chords at the first ends of the plurality of structural truss modules (refer to Fig. 3A).
Regarding claim 6:
Tambakis in view of Kindberg discloses wherein the first member is substantially perpendicular to the plurality of structural truss modules.
Regarding claim 7:
Tambakis in view of Kindberg discloses wherein at least one of the plurality of structural truss modules comprises a fascia member between the spaced pair of elongated wood chords, wherein the fascia member is substantially parallel to the spaced pair of elongated wood chords (refer to Fig. 10, the fascia members 104 surround the perimeter of the deck).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633